Citation Nr: 0904029	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  04-14 840	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bumps on the neck 
due to an undiagnosed illness, to include scars. 

2.  Entitlement to service connection for hair loss due to an 
undiagnosed illness.

3.  Entitlement to an initial compensable rating for ectopic 
eczematous dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1989 
to September 1992 and from December 2003 to March 2005.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from June 2003 and June 2005 rating decisions 
rendered by the Montgomery, Alabama Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The June 2003 
rating decision denied service connection for bumps on the 
neck and hair loss.  The June 2005 rating decision granted 
service connection for atopic eczematous dermatitis and 
assigned an initial noncompensable percent rating, effective 
June 23, 2003.  This benefit was discontinued on December 7, 
2003, the date the veteran returned to active duty, and was 
reestablished effective March 19, 2005, the day after his 
discharge from service.  Thereafter, the veteran perfected an 
appeal as to the initial evaluation assigned for his service-
connected eczema disability.  The issue of entitlement to a 
higher disability evaluation based upon an initial grant of 
service connection remains before the Board.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

In November 2008, the veteran testified at a hearing before 
the undersigned Veterans Law Judge; a transcript of the 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.

Service personnel records show that the veteran served in 
Germany from February 1990 to March 1992, in Southwest Asia 
from January 1991 to May 1991, and in Kuwait and Iraq from 
February 2004 to February 2005. 

In a service treatment note dated in November 1990 during his 
first period of service, the veteran complained of bumps on 
his face.  The examiner noted lumps on the back of his head 
that included nodules, but no pustules.  A separation 
examination report dated in July 1992 listed normal findings 
of the skin and head, face, neck, and scalp.

A statement from a private physician, Dr. Walton, dated in 
April 2001 indicated that the veteran had a medical disease 
of the beard area, pseudofolliculitis barbae, made worse by 
shaving that was characterized by ingrown hairs, pustules, 
and infected, painful knots.  Dr. Walton recommended that the 
veteran be allowed to grow a neatly-trimmed beard of at least 
one-quarter inch long and to apply prescriptions to the area.

Private treatment notes from Drs. Eaddy and Korndorffer dated 
from April to June 2003 reflect that the veteran complained 
of cysts or nodules under his left arm, on the right side of 
his neck, in the back of his head, and in the genital area.  
These were incised and drained.

Service treatment records from the veteran's second period of 
active service dated in February 2004 show that he complained 
of a boil under his right arm.  The examiner assessed 
carbuncle right axillae, incised and drained the abscess, and 
provided a sick note to the veteran.

In a post-service VA treatment note dated in September 2005, 
the veteran complained of recurrent boils all over, eczema, 
and bumps on the back of his scalp since active duty.  He 
reported that his skin problems were seasonal.  The 
assessment included eczema per history that was inactive at 
present, pseudofolliculitis, and recurrent boils.

In a VA general medical examination dated in March 2006, the 
examiner noted that only VA medical data were reviewed.  On 
examination, he found eczema of the left cubital fossa (the 
area on the anterior view of the elbow joint of the arm) and 
mild eczema/folliculitis over the nape of the neck.  He also 
noted a small scar from a previous incision and drainage of a 
boil or cyst from the neck area and two other small scars in 
the axillary regions.  No current boils or hair loss were 
described or reported.  No opinion was offered regarding the 
etiology of the veteran's claimed skin disability involving 
neck bumps and any related hair loss, nor did the examiner 
describe the area affected by the veteran's service-connected 
eczema in sufficient detail.  Therefore, RO should schedule 
the veteran for a VA or fee-basis dermatology examination to 
determine whether his claimed skin disability of the neck and 
any hair loss disability was caused or aggravated by active 
duty and to provide greater detail of the area(s) affected by 
his service-connected eczema disability.

In May 2004, October 2006, and January 2007, the RO requested 
that the veteran complete and return authorizations to 
release information to obtain private treatment records from 
Doctors Walton and Phan.  The previous authorization 
submitted by the veteran in May 2003 for Dr. Phan was 
incomplete.  The RO should ask the veteran to complete and 
return new authorizations for both of these physicians, as 
well as any other treatment providers identified by the 
veteran, for his claimed hair loss and skin disabilities.

In November 2008, the veteran testified that he had a full 
head of hair when he entered service in 1989, began having 
problems with his neck and hair in Germany, and began shaving 
his head around 1994 or 1995 because it was easier with the 
bumps if he did not have hair.  He testified that he saw a 
private dermatologist, Dr. Walton, several times, the last 
time being in 2001, and that he saw Dr. Phan a couple of 
times.  He also testified that his service-connected eczema 
is worse in the summer during hot weather.  Finally, he 
testified that he had been treated for his claimed skin 
conditions at Montgomery and Tuskegee VA Medical Centers 
(VAMC).  As the claims file only includes records from the 
Montgomery VAMC, the RO should obtain and associate with the 
claims file all outstanding VA records, including any from 
the Tuskegee VAMC.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA medical care providers who 
treated the veteran for skin and hair loss 
disabilities since June 2003.  Of 
particular interest are any Montgomery and 
Tuskegee VAMC treatment records since March 
2007 and any private treatment records from 
Doctors Walton and Phan.  After the veteran 
has signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the file.  
The veteran and his representative are to 
be notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.  

2.  The veteran should be afforded a VA 
dermatology examination to evaluate his 
claimed skin disability involving neck 
bumps, including scars; his claimed hair 
loss disability; and his service-connected 
eczema disability.  All indicated tests and 
studies are to be performed.  If a VA 
dermatologist is not available, the veteran 
should be afforded a fee-basis dermatology 
examination.  The examination should be 
scheduled during the summer months between 
June 1 and September 15, 2009.  Prior to 
the examination, the claims folder and a 
copy of this remand must be made available 
to the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  Opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth in 
the examination report.

Claimed Bumps on the Neck Disability, 
Including Scars 

Following review of the claims folder and 
an examination of the dermatologist, and 
utilizing sound medical principles, the 
physician is requested to provide an 
opinion as to whether it is as least as 
likely as not (50 percent probability or 
greater) that any current skin disability 
involving bumps, cysts, or boils on the 
neck was caused by any illness, undiagnosed 
illness, or injury during any period of 
active duty or was aggravated by active 
duty. 

If the dermatologist determines that the 
veteran has a current skin disability 
involving bumps on the neck that was caused 
or aggravated by active duty, an 
examination is requested of any related 
scars, describing the location, number, and 
size of each scar; whether any are unstable 
or painful; and whether any other disabling 
effects are present.  

Claimed Hair Loss Disability

Following review of the claims folder and 
an examination of the veteran, and 
utilizing sound medical principles, the 
dermatologist is requested to provide an 
opinion as to whether it is as least as 
likely as not (50 percent probability or 
greater) that 1) any current hair loss 
disability was caused by an illness, 
undiagnosed illness, or injury during any 
period of active duty, or 2) whether any 
current hair loss disability was secondary 
to any other disability that was caused or 
aggravated by active duty.  

Service-Connected Atopic Eczematous 
Dermatitis Disability

Finally, the dermatologist is specifically 
requested to provide an opinion regarding 
1) the percentage of the entire body that 
is affected by the veteran's service-
connected atopic eczematous dermatitis, 2) 
the percent of exposed areas affected, and 
3) the period of time (if any) in which the 
veteran has had systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs during the previous 12 months.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the determination is less 
than fully favorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




